Exhibit 10.1
 
SECURITIES PURCHASE AGREEMENT


THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of March 11,
2014, by and between INTELLICELL BIOSCIENCES, INC., a Nevada corporation (the
“Company”), and YA GLOBAL MASTER SPV, LTD., a Cayman Islands exempted company
(the “Buyer”).
 
WITNESSETH


WHEREAS, the Company and the Buyer are executing and delivering this Agreement
in reliance upon an exemption from securities registration pursuant to Section
4(2) and/or Rule 506 of Regulation D (“Regulation D”) as promulgated by the U.S.
Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933,
as amended (the “Securities Act”);
 
WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Buyer, as provided
herein, and the Buyer shall purchase (i) $2,000,000 of convertible debentures,
having a face value of $2,100,000 to reflect a 5% ($100,000) OID, in the form
attached hereto as “Exhibit A” (the “Convertible Debentures”), which shall be
convertible into shares of the Company’s common stock, par value $0.0001 (the
“Common Stock”) (as converted, the “Conversion Shares”), and (ii) warrants
substantially in the form attached hereto as “Exhibit B” (the “Warrants”), to
acquire up to that number of additional shares of Common Stock set forth therein
(as exercised, the “Warrant Shares”) of which $2,000,000 shall be funded within
five (5) business days following the date hereof (the “Closing”) for a total
purchase price of $2,000,000 (the “Purchase Price”);
 
WHEREAS, contemporaneously with the execution and delivery of this Agreement,
(i) the Buyer, the Company, and each subsidiary of the Company are executing and
delivering a Security Agreement, Pledge Agreement and Intellectual Property
Security Agreement, (all such security agreements shall be referred to as the
“Security Agreement,” Pledge Agreement” and “Intellectual Property Security
Agreement,” respectively) pursuant to which the Company and its wholly owned
subsidiaries agree to provide the Buyer a security interest and lien on all of
their personal property assets, and (ii) each subsidiary of the Company is
executing and delivering a Guaranty Agreement dated the date hereof (the
“Guaranty” and collectively with the Security Agreement, the Pledge Agreement
and the Intellectual Property Security Agreement, the “Security Documents”) in
favor of the Buyer;
 
WHEREAS, the parties hereto shall execute and deliver Irrevocable Transfer Agent
Instructions (the “Irrevocable Transfer Agent Instructions”); and
 
WHEREAS, the Convertible Debentures, the Conversion Shares, the Warrants and the
Warrant Shares, collectively are referred to herein as the “Securities”).
 
NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Buyer hereby agree as follows:
 
1. PURCHASE AND SALE OF CONVERTIBLE DEBENTURES.
 
(a) Purchase of Convertible Debentures.  Subject to the satisfaction (or waiver)
of the terms and conditions of this Agreement, the Buyer agrees, to purchase at
the Closing and the Company agrees to sell and issue to the Buyer, at the
Closing, the Convertible Debenture and the Warrant in consideration for the
Purchase Price.
 
(b) Closing Date.  The Closing of the purchase and sale of the Convertible
Debenture shall take place at 10:00 a.m. Eastern Standard Time on the fifth
(5th) business day following the date hereof, subject to notification of
satisfaction of the conditions to the Closing set forth herein and in Sections 6
and 7 below (or such later date as is mutually agreed to by the Company and the
Buyer (the “Closing Date”).  The Closing shall occur on the respective Closing
Date at the offices of the Company, or such other place as is mutually agreed to
by the Company and the Buyer.
 
(c) Form of Payment.  Subject to the satisfaction of the terms and conditions of
this Agreement, on the Closing Date, (i) the Buyer shall deliver to the Company
such aggregate proceeds of the Purchase Price for the Convertible Debenture to
be issued and sold to such Buyer at such Closing, minus the fees and other
expenses to be paid directly from the proceeds of such Closing as set forth
herein, and (ii) the Company shall deliver to the Buyer, the Convertible
Debenture which such Buyer is purchasing at such Closing in amounts
corresponding to such Closing, duly executed on behalf of the Company.
 
 
 
1

--------------------------------------------------------------------------------

 
 
2. BUYER’S REPRESENTATIONS AND WARRANTIES.
 
The Buyer represents and warrants, that:
 
(a) Investment Purpose.  The Buyer is acquiring the Securities for its own
account for investment only and not with a view towards, or for resale in
connection with, the public sale or distribution thereof, except pursuant to
sales registered or exempted under the Securities Act; provided, however, that
by making the representations herein, such Buyer reserves the right to dispose
of the Securities at any time in accordance with or pursuant to an effective
registration statement covering such Securities or an available exemption under
the Securities Act.  Such Buyer does not presently have any agreement or
understanding, directly or indirectly, with any Person to distribute any of the
Securities.
 
(b) Accredited Investor Status.  The Buyer is an “Accredited Investor” as that
term is defined in Rule 501(a)(3) of Regulation D.
 
(c) Reliance on Exemptions.  The Buyer understands that the Securities are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and such Buyer’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of such Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of such Buyer to acquire the
Securities.
 
(d) Information.  The Buyer and its advisors (and his or, its counsel), if any,
have been furnished with all materials relating to the business, finances and
operations of the Company and information he deemed material to making an
informed investment decision regarding his purchase of the Securities, which
have been requested by such Buyer.  The Buyer and its advisors, if any, have
been afforded the opportunity to ask questions of the Company and its
management.  Neither such inquiries nor any other due diligence investigations
conducted by such Buyer or its advisors, if any, or its representatives shall
modify, amend or affect such Buyer’s right to rely on the Company’s
representations and warranties contained in Section 3 below.  The Buyer
understands that its investment in the Securities involves a high degree of
risk.  The Buyer is in a position regarding the Company, which, based upon
employment, family relationship or economic bargaining power, enabled and
enables such Buyer to obtain information from the Company in order to evaluate
the merits and risks of this investment.  The Buyer has sought such accounting,
legal and tax advice, as it has considered necessary to make an informed
investment decision with respect to its acquisition of the Securities.
 
(e) No Governmental Review.  The Buyer understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities, or the fairness or
suitability of the investment in the Securities, nor have such authorities
passed upon or endorsed the merits of the offering of the Securities.
 
(f) Transfer or Resale.  The Buyer understands that: (i) the Securities have not
been and are not being registered under the Securities Act or any state
securities laws, and may not be offered for sale, sold, assigned or transferred
unless (A) subsequently registered thereunder, (B) such Buyer shall have
delivered to the Company an opinion of counsel, in a generally acceptable form,
to the effect that such Securities to be sold, assigned or transferred may be
sold, assigned or transferred pursuant to an exemption from such registration
requirements, or (C) such Buyer provides the Company with reasonable assurances
(in the form of seller and broker representation letters) that such Securities
can be sold, assigned or transferred pursuant to Rule 144 or Rule 144A
promulgated under the Securities Act, as amended (or a successor rule thereto)
(collectively, “Rule 144”), in each case following the applicable holding period
set forth therein; (ii) any sale of the Securities made in reliance on Rule 144
may be made only in accordance with the terms of Rule 144 and further, if Rule
144 is not applicable, any resale of the Securities under circumstances in which
the seller (or the person through whom the sale is made) may be deemed to be an
underwriter (as that term is defined in the Securities Act) may require
compliance with some other exemption under the Securities Act or the rules and
regulations of the SEC thereunder; and (iii) neither the Company nor any other
person is under any obligation to register the Securities under the Securities
Act or any state securities laws or to comply with the terms and conditions of
any exemption thereunder.
 
(g) Legends.  The Buyer agrees to the imprinting, so long as is required by this
Section 2(g), of a restrictive legend in substantially the following form:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES
LAWS.  THE SECURITIES HAVE BEEN ACQUIRED SOLELY FOR INVESTMENT PURPOSES AND NOT
WITH A VIEW TOWARD RESALE AND MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR
ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE
SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS, OR AN OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT
REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR APPLICABLE STATE SECURITIES LAWS.
 
Certificates evidencing the Conversion Shares and the Warrant Shares shall not
contain any legend (including the legend set forth above), (i) while a
registration statement (including the Registration Statement) covering the
resale of such security is effective under the Securities Act, (ii) following
any sale of such Conversion Shares pursuant to Rule 144, (iii) if such
Conversion Shares and Warrant Shares are eligible for sale under Rule 144, or
(iv) if such legend is not required under applicable requirements of the
Securities Act (including judicial interpretations and pronouncements issued by
the staff of the SEC).  The Company shall cause its counsel to issue a legal
opinion to the Company’s transfer agent promptly after the effective date (the
“Effective Date”) of a Registration Statement if required by the Company’s
transfer agent to effect the removal of the legend hereunder.  If all or any
portion of the Convertible Debentures are converted or Warrants exercised by a
Buyer that is not an Affiliate of the Company (a “Non-Affiliated Buyer”) at a
time when there is an effective registration statement to cover the resale of
the Conversion Shares or Warrant Shares, such Conversion Shares or Warrant
Shares shall be issued free of all legends.  The Company agrees that following
the Effective Date or at such time as such legend is no longer required under
this Section 2(g), it will, no later than three (3) Trading Days following the
delivery by a Non-Affiliated Buyer to the Company or the Company’s transfer
agent of a certificate representing Conversion Shares and/or Warrant Shares, as
the case may be, issued with a restrictive legend (such third Trading Day, the
“Legend Removal Date”), deliver or cause to be delivered to such Non-Affiliated
Buyer a certificate representing such shares that is free from all restrictive
and other legends.  The Company may not make any notation on its records or give
instructions to any transfer agent of the Company that enlarge the restrictions
on transfer set forth in this Section.  The Buyer acknowledges that the
Company’s agreement hereunder to remove all legends from Conversion Shares
and/or Warrant Shares is not an affirmative statement or representation that
such Conversion Shares and/or Warrant Shares are freely tradable.  The Buyer
agrees that the removal of the restrictive legend from certificates representing
Securities as set forth in this Section 3(g) is predicated upon the Company’s
reliance that the Buyer will sell any Securities pursuant to either the
registration requirements of the Securities Act, including any applicable
prospectus delivery requirements, or an exemption therefrom, and that if
Securities are sold pursuant to a Registration Statement, they will be sold in
compliance with the plan of distribution set forth therein.
 
 
 
2

--------------------------------------------------------------------------------

 
 
(h) Authorization, Enforcement.  This Agreement has been duly and validly
authorized, executed and delivered on behalf of such Buyer and is a valid and
binding agreement of such Buyer enforceable in accordance with its terms, except
as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.
 
(i) Receipt of Documents.  The Buyer and his or its counsel has received and
read in their entirety:  (i) this Agreement and each representation, warranty
and covenant set forth herein and the Transaction Documents (as defined herein);
(ii) all due diligence and other information necessary to verify the accuracy
and completeness of such representations, warranties and covenants; (iii) the
Company’s Form 10-K for the fiscal year ended December 31, 2012; (iv) the
Company’s Form 10-Q for the fiscal quarters ended March 31, 2013,  June 30, 2013
and September 30, 2013 and (v) answers to all questions that the Buyer submitted
to the Company regarding an investment in the Company; and the Buyer has relied
on the information contained therein and has not been furnished any other
documents, literature, memorandum or prospectus.
 
(j) Due Formation of Corporate and Other Buyers.  If the Buyer(s) is a
corporation, trust, partnership or other entity that is not an individual
person, it has been formed and validly exists and has not been organized for the
specific purpose of purchasing the Securities and is not prohibited from doing
so.
 
(k) No Legal Advice From the Company.  The Buyer acknowledges, that it had the
opportunity to review this Agreement and the transactions contemplated by this
Agreement with his or its own legal counsel and investment and tax
advisors.  The Buyer is relying solely on such counsel and advisors and not on
any statements or representations of the Company or any of its representatives
or agents for legal, tax or investment advice with respect to this investment,
the transactions contemplated by this Agreement or the securities laws of any
jurisdiction.
 
3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
 
Except as set forth under the corresponding section of the Disclosure Schedules
which Disclosure Schedules shall be deemed a part hereof and to qualify any
representation or warranty otherwise made herein to the extent of such
disclosure, the Company hereby makes the representations and warranties set
forth below to each Buyer:
 
(a) Subsidiaries.  All of the direct and indirect subsidiaries of the Company
are set forth on Schedule 3(a).  The Company owns, directly or indirectly, all
of the capital stock or other equity interests of each subsidiary free and clear
of any liens, and all the issued and outstanding shares of capital stock of each
subsidiary are validly issued and are fully paid, non-assessable and free of
preemptive and similar rights to subscribe for or purchase securities.
 
(b) Organization and Qualification.  The Company and its subsidiaries are
corporations duly organized and validly existing in good standing under the laws
of the jurisdiction in which they are incorporated, and have the requisite
corporate power to own their properties and to carry on their business as now
being conducted.  Each of the Company and its subsidiaries is duly qualified as
a foreign corporation to do business and is in good standing in every
jurisdiction in which the nature of the business conducted by it makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not have or reasonably be expected to
result in (i) a material adverse effect on the legality, validity or
enforceability of any Transaction Document, (ii) a material adverse effect on
the results of operations, assets, business or condition (financial or
otherwise) of the Company and the subsidiaries, taken as a whole, or (iii) a
material adverse effect on the Company’s ability to perform in any material
respect on a timely basis its obligations under any Transaction Document (any of
(i), (ii) or (iii), a “Material Adverse Effect”) and no proceeding has been
instituted in any such jurisdiction revoking, limiting or curtailing or seeking
to revoke, limit or curtail such power and authority or qualification.
 
(c) Authorization, Enforcement, Compliance with Other Instruments.  (i) The
Company has the requisite corporate power and authority to enter into and
perform its obligations under this Agreement, the Convertible Debentures, the
Warrants, the Security Documents, the Irrevocable Transfer Agent Instructions
and each of the other documents, instruments and agreements executed in
connection therewith and related thereto (collectively the “Transaction
Documents”) and to issue the Securities in accordance with the terms hereof and
thereof, (ii) the execution and delivery of the Transaction Documents by the
Company and the consummation by it of the transactions contemplated hereby and
thereby, including, without limitation, the issuance of the Securities, the
reservation for issuance and the issuance of the Conversion Shares, have been
duly authorized by the Company’s Board of Directors and no further consent or
authorization is required by the Company, its Board of Directors or its
stockholders, (iii) the Transaction Documents have been duly executed and
delivered by the Company, (iv) the Transaction Documents constitute the valid
and binding obligations of the Company enforceable against the Company in
accordance with their terms, except as such enforceability may be limited by
general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditors’ rights and remedies.  The
authorized officer of the Company executing the Transaction Documents knows of
no reason why the Company cannot perform any of the Company’s obligations under
the Transaction Documents.
 
(d) Capitalization.  The authorized capital stock of the Company consists of
1,500,000,000 shares of Common Stock, 150,000 shares of Series A super majority
voting preferred stock, 21,000 shares of Series B convertible preferred stock,
13,000 shares of Series C convertible preferred stock, 1,000,000 shares of
Series D convertible preferred stock, 1,000,000 shares of Series E preferred
stock and 51 shares of Series F preferred stock, of which 1,377,412,561 shares
of Common Stock, 0 shares of Series A super majority voting preferred stock,
15,058.0490 shares of Series B convertible preferred stock, 9,998.9490 shares of
Series C convertible preferred stock, 56,500 shares of Series D convertible
preferred stock, 0 shares of Series E preferred stock and 51 shares of Series F
preferred stock are issued and outstanding.  All of the outstanding shares of
capital stock of the Company are validly issued, fully paid and nonassessable,
have been issued in compliance with all federal and state securities laws, and
none of such outstanding shares was issued in violation of any preemptive rights
or similar rights to subscribe for or purchase securities.  Except as disclosed
in Schedule 3(d): (i) none of the Company's capital stock is subject to
preemptive rights or any other similar rights or any liens or encumbrances
suffered or permitted by the Company; (ii) there are no outstanding options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, or exercisable
or exchangeable for, any capital stock of the Company or any of its
subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its subsidiaries is or may become bound to issue
additional capital stock of the Company or any of its subsidiaries or options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, or exercisable
or exchangeable for, any capital stock of the Company or any of its
subsidiaries; (iii) there are no outstanding debt securities, notes, credit
agreements, credit facilities or other agreements, documents or instruments
evidencing indebtedness of the Company or any of its subsidiaries or by which
the Company or any of its subsidiaries is or may become bound; (iv) there are no
financing statements securing obligations in any material amounts, either singly
or in the aggregate, filed in connection with the Company or any of its
subsidiaries; (v) there are no outstanding securities or instruments of the
Company or any of its subsidiaries which contain any redemption or similar
provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company or any of its subsidiaries is or may become
bound to redeem a security of the Company or any of its subsidiaries; (vi) there
are no securities or instruments containing anti-dilution or similar provisions
that will be triggered by the issuance of the Securities; (vii) the Company does
not have any stock appreciation rights or "phantom stock" plans or agreements or
any similar plan or agreement; and (viii) the Company and its subsidiaries have
no liabilities or obligations required to be disclosed in the SEC Documents but
not so disclosed in the SEC Documents, other than those incurred in the ordinary
course of the Company's or its subsidiaries' respective businesses and which,
individually or in the aggregate, do not or would not have a Material Adverse
Effect.  The Company has furnished to the Buyers true, correct and complete
copies of the Company's Articles of Incorporation, as amended and as in effect
on the date hereof (the “Articles of Incorporation”), and the Company's Bylaws,
as amended and as in effect on the date hereof (the “Bylaws”), and the terms of
all securities convertible into, or exercisable or exchangeable for, shares of
Common Stock and the material rights of the holders thereof in respect
thereto.  No further approval or authorization of any stockholder, the Board of
Directors of the Company or others is required for the issuance and sale of the
Securities.  There are no stockholders agreements, voting agreements or other
similar agreements with respect to the Company’s capital stock to which the
Company is a party or, to the knowledge of the Company, between or among any of
the Company’s stockholders.
 
 
 
3

--------------------------------------------------------------------------------

 
 
(e) Issuance of Securities.  The issuance of the Convertible Debentures and the
Warrants are duly authorized and free from all taxes, liens and charges with
respect to the issue thereof.  Upon conversion in accordance with the terms of
the Convertible Debentures the Conversion Shares and the Warrant Shares,
respectively, when issued will be validly issued, fully paid and nonassessable,
free from all taxes, liens and charges with respect to the issue thereof.
 
(f) No Conflicts.   The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Convertible Debentures, and reservation for issuance and issuance of the
Conversion Shares) will not (i) result in a violation of any certificate or
articles of incorporation, certificate of formation, any certificate of
designations or other constituent documents of the Company or any of its
subsidiaries, any capital stock of the Company or any of its subsidiaries or
bylaws of the Company or any of its subsidiaries or (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) in any respect under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which the Company or any of its subsidiaries is a
party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including foreign, federal and state securities laws and
regulations and the rules and regulations of the National Association of
Securities Dealers Inc.’s OTC Markets) applicable to the Company or any of its
subsidiaries or by which any property or asset of the Company or any of its
subsidiaries is bound or affected; except in the case of each of clauses (ii)
and (iii), such as could not, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect.  The business of
the Company and its subsidiaries is not being conducted, and shall not be
conducted in material violation of any law, ordinance, or regulation of any
governmental entity.  Except as specifically contemplated by this Agreement and
as required under the Securities Act and any applicable state securities laws,
the Company is not required to obtain any consent, authorization or order of, or
make any filing or registration with, any court or governmental agency in order
for it to execute, deliver or perform any of its obligations under or
contemplated by this Agreement in accordance with the terms hereof or
thereof.  All consents, authorizations, orders, filings and registrations which
the Company is required to obtain pursuant to the preceding sentence have been
obtained or effected on or prior to the date hereof.  The Company and its
subsidiaries are unaware of any facts or circumstance, which might give rise to
any of the foregoing.
 
(g) SEC Documents; Financial Statements.  The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by it with
the SEC under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), for the two (2) years preceding the date hereof (or such shorter period
as the Company was required by law or regulation to file such material) (all of
the foregoing filed prior to the date hereof or amended after the date hereof
and all exhibits included therein and financial statements and schedules thereto
and documents incorporated by reference therein, being hereinafter referred to
as the “SEC Documents”) on timely basis or has received a valid extension of
such time of filing and has filed any such SEC Document prior to the expiration
of any such extension.  The Company has delivered to the Buyers or their
representatives, or made available through the SEC’s website at
http://www.sec.gov, true and complete copies of the SEC Documents.  As of their
respective dates, the SEC Documents complied in all material respects with the
requirements of the Exchange Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents.  As of their respective
dates, the financial statements of the Company included in the SEC Documents
complied as to form in all material respects with applicable accounting
requirements and the published rules and regulations of the SEC with respect
thereto.  Such financial statements have been prepared in accordance with
generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments).
 
(h) 10(b)-5.  The SEC Documents do not include, and did not include at the time
they were filed with the SEC, any untrue statements of material fact, nor do
they omit to state any material fact required to be stated therein necessary to
make the statements made, in light of the circumstances under which they were
made, not misleading. No other information provided by or on behalf of the
Company to the Buyers which is not included in the SEC Documents, including,
without limitation, information referred to in Section 2(i) of this Agreement,
contains any untrue statement of a material fact or omits to state any material
fact necessary in order to make the statements therein, in the light of the
circumstance under which they are or were made and not misleading.
 
(i) Absence of Litigation.  There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending against or affecting the Company,
the Common Stock or any of the Company’s subsidiaries, wherein an unfavorable
decision, ruling or finding would have a Material Adverse Effect.
 
(j) Acknowledgment Regarding Buyer’s Purchase of the Convertible
Debentures.  The Company acknowledges and agrees that the Buyer is acting solely
in the capacity of an arm’s length purchaser with respect to this Agreement and
the transactions contemplated hereby.  The Company further acknowledges that the
Buyer is not acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to this Agreement and the transactions
contemplated hereby and any advice given by the Buyer or any of their respective
representatives or agents in connection with this Agreement and the transactions
contemplated hereby is merely incidental to such Buyer’s purchase of the
Securities.  The Company further represents to the Buyer that the Company’s
decision to enter into this Agreement has been based solely on the independent
evaluation by the Company and its representatives.
 
(k) No General Solicitation.  Neither the Company, nor any of its affiliates,
nor any person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D under
the Securities Act) in connection with the offer or sale of the Securities.
 
(l) No Integrated Offering.  Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would require registration of the Securities under the
Securities Act or cause this offering of the Securities to be integrated with
prior offerings by the Company for purposes of the Securities Act.
 
(m) Employee Relations.  Neither the Company nor any of its subsidiaries is
involved in any labor dispute or, to the knowledge of the Company or any of its
subsidiaries, is any such dispute threatened.  None of the Company’s or its
subsidiaries’ employees is a member of a union and the Company and its
subsidiaries believe that their relations with their employees are good.
 
 
 
4

--------------------------------------------------------------------------------

 
 
(n) Intellectual Property Rights.  The Company and its subsidiaries own or
possess adequate rights or licenses to use all trademarks, trade names, service
marks, service mark registrations, service names, patents, patent rights,
copyrights, inventions, licenses, approvals, governmental authorizations, trade
secrets and rights necessary to conduct their respective businesses as now
conducted.  The Company and its subsidiaries do not have any knowledge of any
infringement by the Company or its subsidiaries of trademark, trade name rights,
patents, patent rights, copyrights, inventions, licenses, service names, service
marks, service mark registrations, trade secret or other similar rights of
others, and, to the knowledge of the Company there is no claim, action or
proceeding being made or brought against, or to the Company’s knowledge, being
threatened against, the Company or its subsidiaries regarding trademark, trade
name, patents, patent rights, invention, copyright, license, service names,
service marks, service mark registrations, trade secret or other infringement;
and the Company and its subsidiaries are unaware of any facts or circumstances
which might give rise to any of the foregoing.
 
(o) Environmental Laws.  The Company and its subsidiaries are (i) in material
compliance with any and all applicable foreign, federal, state and local laws
and regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) have received all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses and (iii) are in material compliance with all terms
and conditions of any such permit, license or approval.
 
(p) Title.  All real property and facilities held under lease by the Company and
its subsidiaries are held by them under valid, subsisting and enforceable leases
with such exceptions as are not material and do not interfere with the use made
and proposed to be made of such property and buildings by the Company and its
subsidiaries.
 
(q) Insurance.  The Company and each of its subsidiaries is insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its subsidiaries are engaged.  Neither the
Company nor any such subsidiary has been refused any insurance coverage sought
or applied for and neither the Company nor any such subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not materially
and adversely affect the condition, financial or otherwise, or the earnings,
business or operations of the Company and its subsidiaries, taken as a whole.
 
(r) Regulatory Permits.  The Company and its subsidiaries possess all material
certificates, authorizations and permits issued by the appropriate federal,
state or foreign regulatory authorities necessary to conduct their respective
businesses, and neither the Company nor any such subsidiary has received any
notice of proceedings relating to the revocation or modification of any such
certificate, authorization or permit.
 
(s) Internal Accounting Controls.  The Company and each of its subsidiaries
maintains a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain asset accountability,
and (iii) the recorded amounts for assets are compared with the existing assets
at reasonable intervals and appropriate action is taken with respect to any
differences.
 
(t) No Material Adverse Breaches, etc.  Neither the Company nor any of its
subsidiaries is subject to any charter, corporate or other legal restriction, or
any judgment, decree, order, rule or regulation which in the judgment of the
Company’s officers has or is expected in the future to have a Material Adverse
Effect on the business, properties, operations, financial condition, results of
operations or prospects of the Company or its subsidiaries.  Neither the Company
nor any of its subsidiaries is in breach of any contract or agreement which
breach, in the judgment of the Company’s officers, has or is expected to have a
Material Adverse Effect on the business, properties, operations, financial
condition, results of operations or prospects of the Company or its
subsidiaries.
 
(u) Tax Status.  The Company and each of its subsidiaries has made and filed all
federal and state income and all other tax returns, reports and declarations
required by any jurisdiction to which it is subject and (unless and only to the
extent that the Company and each of its subsidiaries has set aside on its books
provisions reasonably adequate for the payment of all unpaid and unreported
taxes) has paid all taxes and other governmental assessments and charges that
are material in amount, shown or determined to be due on such returns, reports
and declarations, except those being contested in good faith and has set aside
on its books provision reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply.  There are no unpaid taxes in any material amount claimed to be due by
the taxing authority of any jurisdiction, and the officers of the Company know
of no basis for any such claim.
 
(v) Certain Transactions.  Except for arm’s length transactions pursuant to
which the Company makes payments in the ordinary course of business upon terms
no less favorable than the Company could obtain from third parties and other
than the grant of stock options disclosed in the SEC Documents, none of the
officers, directors, or employees of the Company is presently a party to any
transaction with the Company (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any corporation,
partnership, trust or other entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.
 
(w) Fees and Rights of First Refusal.  The Company is not obligated to offer the
Securities offered hereunder on a right of first refusal basis or otherwise to
any third parties including, but not limited to, current or former shareholders
of the Company, underwriters, brokers, agents or other third parties.
 
 
 
5

--------------------------------------------------------------------------------

 
 
(x) Investment Company. The Company is not, and is not an affiliate of, and
immediately after receipt of payment for the Securities, will not be or be an
affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.  The Company shall conduct its business in a
manner so that it will not become subject to the Investment Company Act of 1940,
as amended.
 
(y) Registration Rights.  No Person has any right to cause the Company to effect
the registration under the Securities Act of any securities of the
Company.  There are no outstanding registration statements not yet declared
effective and there are no outstanding comment letters from the SEC or any other
regulatory agency.
 
(z) Private Placement. Assuming the accuracy of the Buyer’s representations and
warranties set forth in Section 2, no registration under the Securities Act is
required for the offer and sale of the Securities by the Company to the Buyers
as contemplated hereby. The issuance and sale of the Securities hereunder does
not contravene the rules and regulations of the Primary Market (as defined
herein below).
 
(aa) Listing and Maintenance Requirements.  The Company’s Common Stock is
registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and the
Company has taken no action designed to terminate, or which to its knowledge is
likely to have the effect of, terminating the registration of the Common Stock
under the Exchange Act nor has the Company received any notification that the
SEC is contemplating terminating such registration.  The Company has not, in the
twelve (12) months preceding the date hereof, received notice from any Primary
Market on which the Common Stock is or has been listed or quoted to the effect
that the Company is not in compliance with the listing or maintenance
requirements of such Primary Market.  The Company is, and has no reason to
believe that it will not in the foreseeable future continue to be, in compliance
with all such listing and maintenance requirements.
 
(bb) Reporting Status.  With a view to making available to the Buyer the
benefits of Rule 144 or any similar rule or regulation of the SEC that may at
any time permit the Buyer to sell securities of the Company to the public
without registration, and as a material inducement to the Buyer’s purchase of
the Securities, the Company represents and warrants to the following: (i) the
Company is, and has been for a period of at least 90 days immediately preceding
the date hereof, subject to the reporting requirements of section 13 or 15(d) of
the Exchange Act (ii) the Company has filed all required reports under section
13 or 15(d) of the Exchange, as applicable, during the 12 months preceding the
date hereof (or for such shorter period that the Company was required to file
such reports), (iii) the Company is not an issuer defined as a “shell
company”.  For the purposes hereof, the term “shell company” shall mean an
issuer that meets the description defined in paragraph (i)(1)(i) of Rule 144.
 
(cc) Disclosure.  The Company has made available to the Buyer and its counsel
all the information reasonably available to the Company that the Buyer or its
counsel have requested for deciding whether to acquire the Securities.  No
representation or warranty of the Company contained in this Agreement (as
qualified by the Disclosure Schedule) or any of the other Transaction Documents,
and no certificate furnished or to be furnished to the Buyer at the Closing, or
any due diligence evaluation materials furnished by the Company or on behalf of
the Company, including without limitation, due diligence questionnaires, or any
other documents, presentations, correspondence, or information contains any
untrue statement of a material fact or omits to state a material fact necessary
in order to make the statements contained herein or therein not misleading in
light of the circumstances under which they were made.
 
(dd) Manipulation of Price.  The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company, other than, in the case of clauses (ii) and (iii),
compensation paid to the Company’s placement agent in connection with the
placement of the Securities.
 
(ee) Dilutive Effect.  The Company understands and acknowledges that the number
of Conversion Shares issuable upon conversion of the Convertible Debentures will
increase in certain circumstances.  The Company further acknowledges that its
obligation to issue Conversion Shares upon conversion of the Convertible
Debentures in accordance with this Agreement and the Convertible Debentures in
accordance with this Agreement, is absolute and unconditional regardless of the
dilutive effect that such issuance may have on the ownership interests of other
stockholders of the Company.
 
4. COVENANTS.
 
(a) Best Efforts.  Each party shall use its best efforts to timely satisfy each
of the conditions to be satisfied by it as provided in Sections 6 and 7 of this
Agreement.
 
(b) Form D.  The Company agrees to file a Form D, if necessary, with respect to
the Securities as required under Regulation D and to provide a copy thereof to
the Buyer promptly after such filing.  The Company shall, on or before the
Closing Date, take such action as the Company shall reasonably determine is
necessary to qualify the Securities, or obtain an exemption for the Securities
for sale to the Buyers at the Closing pursuant to this Agreement under
applicable securities or “Blue Sky” laws of the states of the United States, and
shall provide evidence of any such action so taken to the Buyers on or prior to
the Closing Date.
 
(c) Reporting Status.  With a view to making available to the Buyer the benefits
of Rule 144 or any similar rule or regulation of the SEC that may at any time
permit the Buyer to sell securities of the Company to the public without
registration, and as a material inducement to the Buyer’s purchase of the
Securities, the Company represents, warrants, and covenants to the following:
 
 
 
6

--------------------------------------------------------------------------------

 
 
(i) The Company is subject to the reporting requirements of section 13 or 15(d)
of the Exchange Act and has filed all required reports under section 13 or 15(d)
of the Exchange Act during the 12 months prior to the date hereof (or for such
shorter period that the issuer was required to file such reports), other than
Form 8-K reports;
 
(ii) from the date hereof until all the Securities either have been sold by the
Buyer, or may permanently be sold by the Buyer without any restrictions pursuant
to Rule 144, (the “Registration Period”) the Company shall file with the SEC in
a timely manner all required reports under section 13 or 15(d) of the Exchange
Act and such reports shall conform to the requirement of the Exchange Act and
the SEC for filing thereunder;
 
(iii) The Company shall furnish to the Buyer so long as the Buyer owns
Securities, promptly upon request, (i) a written statement by the Company that
it has complied with the reporting requirements of Rule 144, (ii) a copy of the
most recent annual or quarterly report of the Company and such other reports and
documents so filed by the Company, and (iii) such other information as may be
reasonably requested to permit the Buyers to sell such Securities pursuant to
Rule 144 without registration; and
 
(iv) During the Registration Period the Company shall not terminate its status
as an issuer required to file reports under the Exchange Act even if the
Exchange Act or the rules and regulations thereunder would otherwise permit such
termination.
 
(d) Use of Proceeds.  The Company will use the proceeds from the sale of the
Convertible Debentures for general corporate and working capital purposes.
 
(e) Reservation of Shares.  Within thirty (30) days of the Closing Date, the
Company shall reserve for issuance to the Buyers 1,500,000,000 shares for
issuance upon conversions of the Convertible Dentures and the issuance upon
exercise of the Warrants in accordance with the terms thereof (collectively, the
“Share Reserve”).  The Company represents that it has sufficient authorized and
unissued shares of Common Stock available to create the Share Reserve after
considering all other commitments that may require the issuance of Common
Stock.  The Company shall take all action reasonably necessary to at all times
have authorized, and reserved for the purpose of issuance, such number of shares
of Common Stock as shall be necessary to effect the full conversion of the
Convertible Debentures.  If at any time the Share Reserve is insufficient to
effect the full conversion of the Convertible Debentures shall increase the
Share Reserve accordingly.  If the Company does not have sufficient authorized
and unissued shares of Common Stock available to increase the Share Reserve, the
Company shall call and hold a special meeting of the shareholders within thirty
(30) days of such occurrence, for the sole purpose of increasing the number of
shares authorized.  The Company’s management shall recommend to the shareholders
to vote in favor of increasing the number of shares of Common Stock
authorized.  Management shall also vote all of its shares in favor of increasing
the number of authorized shares of Common Stock.
 
(f) Listing or Quotation.  The Company’s Common Stock shall be listed or quoted
for trading on any of (a) the American Stock Exchange, (b) New York Stock
Exchange, (c) the Nasdaq Global Market, (d) the Nasdaq Capital Market, or (e)
the Nasdaq OTC Markets (which does not include the Pink Sheets LLC) (“OTC”)
(each, a “Primary Market”).  The Company shall promptly secure the listing or
quotation of its Common Stock upon each national securities exchange and
automated quotation system, if any, upon which the Common Stock is then listed
or quoted (subject to official notice of issuance) and shall maintain such
listing or quotation of its Common Stock from time to time issuable under the
terms of the Transaction Documents.
 
(g) Fees and Expenses. The Company shall pay all of its costs and expenses
incurred by it connection with the negotiation, investigation, preparation,
execution and delivery of the Transaction Documents including, without
limitation:
 
(i) The Company shall pay Yorkville Advisors Global, LLC (“Yorkville”), the
Investment Manager to the Buyer, a fee of 5% of the Purchase Price directly from
the gross proceeds of the Closing.
 
(ii) The Company shall pay a structuring and due diligence fee to Yorkville of
$25,000, directly from the gross proceeds of the Closing.  The structuring and
due diligence fee shall be nonrefundable and payable whether or not any Closing
occurs.
 
(iii) The Company shall pay a fee to MD Global Partners, LLC of $240,000,
directly from the gross proceeds of the Closing.
 
(iv) The Company shall pay the fees and expenses of K&L Gates in the amount of
$15,000 directly from the gross proceeds of the Closing.
 
(v) The Company shall pay to Waldner’s Business Environments, Inc. an amount
equal to $374,790.70 directly from the gross proceeds of the Closing.
 
(vi) The Company shall pay to Jankoff & Gabe PC an amount equal to $9,071.38
directly from the gross proceeds of the Closing.
 
(vii) The Company shall escrow with an escrow agent mutually agreed by the
parties $260,362 directly from the gross proceeds of the Closing to pay (A) to
the State of New York, an aggregate amount equal to $51,767.74, which amount
shall satisfy in full that certain (1) New York State Tax Warrant Id. No.
E-036881173-W001-3, Docket Date 9/10/2013, in the amount of $51,199, and (2) New
York State Tax Warrant, Warrant Id. No. E-036881173-W003-2, Docket Date
1/14/2014, in the amount of $568.74, and (B) to the Internal Revenue Service, an
amount equal to $208,594, which amount shall satisfy in full that certain
Federal Tax Warrant, Filing No. 201309230542534.
 
 
 
7

--------------------------------------------------------------------------------

 
 
(viii) The Company shall escrow with an escrow agent mutually agreed by the
parties $200,000 directly from the gross proceeds of the Closing for the
payments associated with the licensing agreement with Dr. James Andrews.
 
(ix) The Company shall escrow with an escrow agent mutually agreed by the
parties $250,000 directly from the gross proceeds of the Closing for legal and
accounting costs associated with the fiscal year 2013 audit and review and
filing of the corresponding Form 10-K as well as the fiscal year 2014 audit and
review and filing of the corresponding Form 10-K and review and filing of the
fiscal year 2014 quarterly reports on Form 10-Q.
 
(h) Corporate Existence.  So long as any of the Convertible Debentures remain
outstanding, the Company shall not directly or indirectly consummate any merger,
reorganization, restructuring, reverse stock split consolidation, sale of all or
substantially all of the Company’s assets or any similar transaction or related
transactions (each such transaction, an “Organizational Change”) unless, prior
to the consummation an Organizational Change, the Company obtains the written
consent of each Buyer.  In any such case, the Company will make appropriate
provision with respect to such holders’ rights and interests to insure that the
provisions of this Section 4(h) will thereafter be applicable to the Convertible
Debentures.
 
(i) Transactions With Affiliates.  So long as any Convertible Debentures are
outstanding, the Company shall not, and shall cause each of its subsidiaries not
to, enter into, amend, modify or supplement, any agreement, transaction,
commitment, or arrangement with any of its or any subsidiary’s officers,
directors, person who were officers or directors at any time during the previous
two (2) years, stockholders who beneficially own five percent (5%) or more of
the Common Stock, or Affiliates (as defined below) or with any individual
related by blood, marriage, or adoption to any such individual or with any
entity in which any such entity or individual owns a five percent (5%) or more
beneficial interest (each a “Related Party”), except for (a) customary
employment arrangements and benefit programs on reasonable terms, (b) any
investment in an Affiliate of the Company,  (c) any agreement, transaction,
commitment, or arrangement on an arms-length basis on terms no less favorable
than terms which would have been obtainable from a person other than such
Related Party, (d) any agreement, transaction, commitment, or arrangement which
is approved by a majority of the disinterested directors of the Company; for
purposes hereof, any director who is also an officer of the Company or any
subsidiary of the Company shall not be a disinterested director with respect to
any such agreement, transaction, commitment, or arrangement.  “Affiliate” for
purposes hereof means, with respect to any person or entity, another person or
entity that, directly or indirectly, (i) has a ten percent (10%) or more equity
interest in that person or entity, (ii) has ten percent (10%) or more common
ownership with that person or entity, (iii) controls that person or entity, or
(iv) shares common control with that person or entity.  “Control” or “controls”
for purposes hereof means that a person or entity has the power, direct or
indirect, to conduct or govern the policies of another person or entity.
 
(j) Transfer Agent.  The Company covenants and agrees that, in the event that
the Company’s agency relationship with the transfer agent should be terminated
for any reason prior to a date which is two (2) years after the Closing Date,
the Company shall immediately appoint a new transfer agent and shall require
that the new transfer agent execute and agree to be bound by the terms of the
Irrevocable Transfer Agent Instructions (as defined herein).
 
(k) Restriction on Issuance of the Capital Stock. So long as any Convertible
Debentures are outstanding, the Company shall not, without the prior written
consent of the Buyer, (i) issue or sell shares of Common Stock or the Company’s
preferred stock without consideration or for a consideration per share less than
the bid price of the Common Stock determined immediately prior to its issuance,
provided, however, the Company shall not issue any shares of Series A super
majority voting preferred stock or Series B convertible preferred stock, (ii)
issue any preferred stock, warrant, option, right, contract, call, or other
security or instrument granting the holder thereof the right to acquire Common
Stock without consideration or for a consideration less than such Common Stock’s
Bid Price determined immediately prior to it’s issuance, provided, however, the
Company shall not issue any shares of Series A super majority voting preferred
stock or Series B convertible preferred stock, (iii) increase its authorized
shares of Common Stock, (iv) enter into any security instrument granting the
holder a security interest in any and all assets of the Company, other than
Permitted Liens (as defined in the Security Agreement) or (iv) file any
registration statement including registration statements on Form S-8.
 
(l) Neither the Buyer nor any of its affiliates have an open short position in
the Common Stock of the Company, and the Buyer agrees that it shall not, and
that it will cause its affiliates not to, engage in any short sales of or
hedging transactions with respect to the Common Stock as long as any Convertible
Debentures shall remain outstanding.
 
(m) Rights of First Refusal.  For a period of eighteen (18) months from the
Closing Date, if the Company intends to issue, sell or exchange debt or
securities for new issued or existing debt or securities, including without
limitation shares of any class of common stock, any class of preferred stock,
options, warrants or any other securities convertible or exercisable into shares
of common stock (whether the offering is conducted by the Company, underwriter,
placement agent or any third party) the Company shall be obligated to offer to
the Buyer such issuance, sale or exchange of debt or securities, by providing in
writing the principal amount of capital it intends to raise and outline of the
material terms of such capital raise, prior to offering such issuance, sale or
exchange of debt or securities to any third parties including, but not limited
to, current or former officers or directors, current or former shareholders,
creditors, plaintiffs in litigation and/or investors of the obligor,
underwriters, brokers, agents or other third parties.  The Buyers shall have
three (3) business days from receipt of such notice of issuance, sale or
exchange of debt or securities to accept or reject all or a portion of such
capital raising offer.
 
(n) Lockup Agreements.  On the date hereof, the Company shall obtain from each
officer and director a lockup agreement in the form attached hereto as Exhibit
C.
 
(o) Review of Public Disclosures.  All SEC filings (including, without
limitation, all filings required under the Exchange Act, which include Forms
10-Q, 10-K and 8-K, etc) and other public disclosures made by the Company,
including, without limitation, all press releases, investor relations materials,
and scripts of analysts meetings and calls, shall be reviewed and approved for
release by the Company’s attorneys and, if containing financial information, the
Company’s independent certified public accountants.
 
(p) Disclosure of Transaction.  Within four (4) Business Days following the date
of this Agreement, the Company shall file a Current Report on Form 8-K
describing the terms of the transactions contemplated by the Transaction
Documents in the form required by the Exchange Act and attaching the material
Transaction Documents (including, without limitation, this Agreement, the form
of the Convertible Debenture and the form of Warrant) as exhibits to such
filing.
 
 
 
8

--------------------------------------------------------------------------------

 
 
5. TRANSFER AGENT INSTRUCTIONS.
 
(a) Within thirty (30) days of the Closing Date, the Company shall issue the
Irrevocable Transfer Agent Instructions to its transfer agent, irrevocably
appointing the Buyer as the Company’s agent for purpose instructing its transfer
agent to issue certificates or credit shares to the applicable balance accounts
at The Depository Trust Company (“DTC”), registered in the name of each Buyer or
its respective nominee(s), for the Conversion Shares and issued upon conversion
of the Convertible Debentures as specified from time to time by each Buyer to
the Company upon conversion of the Convertible Debentures.  The Company shall
not change its transfer agent without the express written consent of the Buyer,
which may be withheld by the Buyer in its sole discretion.  The Company warrants
that no instruction other than the Irrevocable Transfer Agent Instructions
referred to in this Section 5, and stop transfer instructions to give effect to
Section 2(g) hereof (in the case of the Conversion Shares prior to registration
of such shares under the Securities Act) will be given by the Company to its
transfer agent, and that the Securities shall otherwise be freely transferable
on the books and records of the Company as and to the extent provided in this
Agreement and the other Transaction Documents.  If the Buyer effects a sale,
assignment or transfer of the Securities in accordance with Section 2(f), the
Company shall promptly instruct its transfer agent to issue one or more
certificates or credit shares to the applicable balance accounts at DTC in such
name and in such denominations as specified by such Buyer to effect such sale,
transfer or assignment and, with respect to any transfer, shall permit the
transfer.  In the event that such sale, assignment or transfer involves
Conversion Shares sold, assigned or transferred pursuant to an effective
registration statement or pursuant to Rule 144, the transfer agent shall issue
such Securities to the Buyer, assignee or transferee, as the case may be,
without any restrictive legend.    Nothing in this Section 5 shall affect in any
way the Buyer’s obligations and agreement to comply with all applicable
securities laws upon resale of Conversion Shares.  The Company acknowledges that
a breach by it of its obligations hereunder will cause irreparable harm to the
Buyer by vitiating the intent and purpose of the transaction contemplated
hereby.  Accordingly, the Company acknowledges that the remedy at law for a
breach of its obligations under this Section 5 will be inadequate and agrees, in
the event of a breach or threatened breach by the Company of the provisions of
this Section 5, that the Buyer(s) shall be entitled, in addition to all other
available remedies, to an injunction restraining any breach and requiring
immediate issuance and transfer, without the necessity of showing economic loss
and without any bond or other security being required.
 
6. CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.
 
The obligation of the Company hereunder to issue and sell the Convertible
Debentures to the Buyer(s) at the Closings is subject to the satisfaction, at or
before the Closing Dates, of each of the following conditions, provided that
these conditions are for the Company’s sole benefit and may be waived by the
Company at any time in its sole discretion:
 
(a) The Buyer shall have executed the Transaction Documents and delivered them
to the Company.
 
(b) The Buyer shall have delivered to the Company the Purchase Price for the
Convertible Debentures in the respective amounts for the Closing, minus any fees
and other expenses to be paid directly from the proceeds the Closings as set
forth herein, by wire transfer of immediately available U.S. funds pursuant to
the wire instructions provided by the Company.
 
(c) The representations and warranties of the Buyer shall be true and correct in
all material respects as of the date when made and as of the Closing Dates as
though made at that time (except for representations and warranties that speak
as of a specific date), and the Buyer(s) shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Buyer(s) at or prior to the Closing Dates.
 
7. CONDITIONS TO THE BUYER’S OBLIGATION TO PURCHASE.
 
(a) The obligation of the Buyer hereunder to purchase the Convertible Debentures
at Closing is subject to the satisfaction, at or before the Closing Date, of
each of the following conditions, provided that these conditions are for the
Buyer’s sole benefit and may be waived by the Buyer at any time in its sole
discretion:
 
(i) The Company shall have executed the Transaction Documents and delivered the
same to the Buyer.
 
(ii) The Common Stock shall be authorized for quotation or trading on the
Primary Market, trading in the Common Stock shall not have been suspended for
any reason, and all the Conversion Shares issuable upon the conversion of the
Convertible Debentures shall be approved for listing or trading on the Primary
Market.
 
(iii) The representations and warranties of the Company and each subsidiary of
the Company, made herein or in any other Transaction Document, shall be true and
correct in all material respects as of the Closing Date (except for
representations and warranties that speak as of a specific date in which case
such representations and warranties shall be true and correct as of such
specific date) and the Company and each subsidiary of the Company shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by this Agreement and the other Transaction
Documents to be performed, satisfied or complied with by the Company and each
subsidiary of the Company at or prior to the Closing Date.
 
 
 
9

--------------------------------------------------------------------------------

 
 
(iv) The Company shall have executed and delivered to the Buyer the Convertible
Debentures and the Warrants in their respective amounts for the Closing.
 
(v) The Company shall have provided to the Buyer a true copy of a certificate of
good standing evidencing the formation and good standing of the Company and each
of its subsidiaries from the secretary of state (or comparable office) from the
jurisdictions in which the Company and its subsidiaries are incorporated.
 
(vi) The Company shall have delivered to the Buyer a certificate, executed by
the Secretary of the Company and each subsidiary of the Company, dated as of the
Closing Date, as to (i) the resolutions adopted by the Company's and its
subsidiaries’ Boards of Directors in a form or forms reasonably acceptable to
the Buyer, (ii) the Articles of Incorporation and (iii) the Bylaws, each as in
effect at the Closing.
 
(vii) The Company or the Buyer shall have filed a form UCC-1 or such other forms
as may be required to perfect the Buyer’s interest in the personal property
assets of the Company and its subsidiaries as detailed in the Security Documents
dated the date hereof and provided proof of such filing to the Buyer(s).
 
(viii) Stock certificates representing 100% of the equity of each subsidiary of
the Company, along with executed, but undated stock powers relating thereto, as
well as executed and medallion guaranteed stock powers as necessary shall have
been delivered to the Buyer.
 
(ix) All conditions precedent to the effectiveness of a Consulting Agreement
(the “Consulting Agreement”) by and among the Company, Dr. James Andrews MD PC
and Dr. James Andrews, substantially in the form attached hereto as Exhibit D,
shall have been met or waived.
 
(x) All conditions precedent to the effectiveness of a Laboratory Services and
Licensing Agreement (the “Licensing Agreement”) by and between the Company and
The Andrews Institute Orthopaedics and Sports Medicine (“AIOS”), substantially
in the form attached hereto as Exhibit E, shall have been met or waived.
 
(xi) The Buyer shall have received Lock Up Agreements, executed by each of
Steven Victor, Leonard Mazur, Michael Hershman and Myron Holubiak, in each case,
in form and substance substantially similar to Exhibit C hereto.
 
(xii) The Company shall have delivered to the Buyer an Escrow Agreement by and
among the Company, Worldwide Stock Transfer, Inc. and MD Global Partners, LLC,
in form and substance satisfactory to the Buyer, in its sole and exclusive
discretion, pursuant to which the escrow agent shall hold funds to be used by
the Company in connection with the Consulting Agreement, Licensing Agreement and
an audit to be conducted by the Company, all as more specifically set forth
therein.
 
(xiii) The Company shall have delivered to the Buyer an Escrow Agreement, by and
among the Company, the Buyer and Seymour, Shapss, Martin & Company LLP, in form
and substance satisfactory to the Company, in its sole and exclusive discretion,
pursuant to which the escrow agent shall hold funds to be used to pay amounts
owed by the Company and/or its subsidiaries to the Internal Revenue Service and
the State of New York on account of certain tax liabilities, all as more
specifically set forth therein.
 
(xiv) The Company shall have delivered to the Buyer a solvency certificate, in
form and substance satisfactory to the Buyer, in its sole and exclusive
discretion.
 
(xv) Within five (5) days of the Closing Date, the Buyer shall have received an
opinion of counsel from counsel to the Company in a form satisfactory to the
Buyer.
 
(xvi) Within thirty (30) days of the Closing Date, the Buyer shall have received
a collateral assignment by and among the Company, the Buyer and AIOS, in form
and substance satisfactory to the Buyer, in its sole and exclusive discretion.
 
(xvii) Within thirty (30) days of the Closing Date, the Company shall have
created the Share Reserve.
 
(xviii) Within thirty (30) days of the Closing Date, the Company shall have
replaced Continental Stock Transfer, its current transfer agent, with Worldwide
Stock Transfer, Inc.
 
(xix) Within thirty (30) days of the Closing Date, the Company shall execute and
deliver to the Buyer Irrevocable Transfer Agent Instructions, in form and
substance satisfactory to the Buyer, in its sole and exclusive discretion, and
acknowledged in writing by Worldwide Stock Transfer, Inc., the Company’s stock
transfer agent.
 
(xx) Within thirty (30) days of the Closing Date, the Company shall deliver to
the Buyer evidence, satisfactory to the Buyer in its sole and exclusive
discretion, that that certain federal tax lien relating to Federal Tax Warrant,
Filing No. 201309230542534, has been discharged and any judgment related thereto
satisfied.
 
(xxi) Within thirty (30) days of the Closing Date, the Company shall deliver to
the Buyer evidence, satisfactory to the Buyer in its sole and exclusive
discretion, that those liens imposed by New York State pursuant to that certain
(A) New York State Tax Warrant Id. No. E-036881173-W001-3, Docket Date 9/10/2013
and (B) New York State Tax Warrant, Warrant Id. No. E-036881173-W003-2, Docket
Date 1/14/2014, have been discharged and any judgments related thereto
satisfied.
 
(xxii) Within sixty (60) days of the Closing Date, the Company shall have
delivered to the Buyer evidence, satisfactory to the Buyer in its sole and
exclusive discretion, that any and all litigation with Ironridge Global IV,
Ltd., including, without limitation, that certain matter entitled Intellicell
Biosciences, Inc. v. Ironridge Global IV, Ltd., Inc, pending in the Supreme
Court of the State of New York, County of New York, Trial Term Part, Index No.
652800/2013, has been dismissed with prejudice.
 
 
 
10

--------------------------------------------------------------------------------

 
 
(xxiii) Within seven (7) days of the date on which the litigation with Ironridge
Global IV, Ltd. has been dismissed with prejudice, the Buyer shall, in
accordance with the provisions of Article 9 of the UCC, demand that Ironridge
confirm that the Buyer may terminate any and all UCC-1 financing statements
against the Buyer.
 
(xxiv) Within thirty (30) days of the Closing Date, the Company shall deliver to
the Buyer evidence, satisfactory to the Buyer in its sole and exclusive
discretion, that any and all litigation with Jankoff & Gabe PC, including
without limitation that certain matter entitled Jankoff & Gabe PC v. Intellicell
Biosciences, Inc., pending in the Civil Court of the City of New York, Case No.
CV01751612NY, has been dismissed with prejudice.
 
(xxv) Within thirty (30) days of the Closing Date, the Company shall deliver to
the Buyer evidence, satisfactory to the Buyer in its sole and exclusive
discretion, that any and all litigation with Sherb & Co, including, without
limitation, that certain matter entitled Sherb & Co v. Intellicell Biosciences,
Inc., pending in the New York City Supreme Court – Civil Division, Case No.
003153860, has been dismissed with prejudice.
 
(xxvi) Within thirty (30) days of the Closing Date, the Company shall deliver to
the Buyer evidence, satisfactory to the Buyer in its sole and exclusive
discretion, that any and all litigation with Waldner’s Business Environments,
Inc., including, without limitation, that certain matter entitled Waldner’s
Business Environments, Inc. v. Intellicell Biosciences, Inc., pending in the
Supreme Court of the State of New York, County of New York; Index No.
156741/2013, has been dismissed with prejudice.
 
(xxvii) Within thirty (30) days of the Closing Date, the Company shall deliver
to the Buyer a Satisfaction of Judgment with respect to that certain warrant
filed September 6, 2013 in favor of the Commissioner of Labor, State of New
York, notice of receipt of an amount equal to $4,420, constituting payment in
full, having been delivered to the Company by the State of New York, Department
of Labor, Unemployment Insurance Division, pursuant to a letter dated February
20, 2014.
 
(xxviii) Within thirty (30) days of the Closing Date, the Company shall, and
shall cause all of its subsidiaries to, add the Buyer as an “Additional
Insured,” “Lender Loss Payee” or similar designation on all insurance policies
held by the Company and its subsidiaries.
 
(xxix) Within thirty (30) days of the Closing Date, the Company shall, and shall
cause its subsidiaries to, enter into deposit account control agreements with
respect to all bank accounts held by the Company and any subsidiary of the
Company,  all such deposit account control agreements to be in form and
substance satisfactory to the Buyer in its sole and exclusive discretion.
 
(xxx) Within thirty (30) days of the Closing Date, the Company shall have hired
a full time Chief Financial Officer.
 
8. INDEMNIFICATION.
 
(a) In consideration of the Buyer’s execution and delivery of this Agreement and
acquiring the Convertible Debentures and the Conversion Shares hereunder, and in
addition to all of the Company’s other obligations under this Agreement, the
Company shall defend, protect, indemnify and hold harmless the Buyer and each
other holder of the Convertible Debentures and the Conversion Shares, and all of
their officers, directors, employees, attorneys and agents (including, without
limitation, those retained in connection with the transactions contemplated by
this Agreement) (collectively, the “Buyer Indemnitees”) from and against any and
all actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and expenses in connection therewith (irrespective of
whether any such Buyer Indemnitee is a party to the action for which
indemnification hereunder is sought), and including reasonable attorneys’ fees
and disbursements (the “Indemnified Liabilities”), incurred by the Buyer
Indemnitees or any of them as a result of, or arising out of, or relating to (a)
any misrepresentation or breach of any representation or warranty made by the
Company in this Agreement, the Convertible Debentures or the other Transaction
Documents or any other certificate, instrument or document contemplated hereby
or thereby, (b) any breach of any covenant, agreement or obligation of the
Company contained in this Agreement, or the other Transaction Documents or any
other certificate, instrument or document contemplated hereby or thereby, or (c)
any cause of action, suit or claim brought or made against such Buyer Indemnitee
and arising out of or resulting from the execution, delivery, performance or
enforcement of this Agreement or any other instrument, document or agreement
executed pursuant hereto by any of the parties hereto, any transaction financed
or to be financed in whole or in part, directly or indirectly, with the proceeds
of the issuance of the Convertible Debentures or the status of the Buyer or
holder of the Convertible Debentures  the Conversion Shares,  as a Buyer of
Convertible Debentures in the Company.  To the extent that the foregoing
undertaking by the Company may be unenforceable for any reason, the Company
shall make the maximum contribution to the payment and satisfaction of each of
the Indemnified Liabilities, which is permissible under applicable law.
 
(b) In consideration of the Company’s execution and delivery of this Agreement,
and in addition to all of the Buyer’s other obligations under this Agreement,
the Buyer shall defend, protect, indemnify and hold harmless the Company and all
of its officers, directors, employees, attorneys and agents (including, without
limitation, those retained in connection with the transactions contemplated by
this Agreement) (collectively, the “Company Indemnitees”) from and against any
and all Indemnified Liabilities incurred by the Indemnitees or any of them as a
result of, or arising out of, or relating to (a) any misrepresentation or breach
of any representation or warranty made by the Buyer(s) in this Agreement,
instrument or document contemplated hereby or thereby executed by the Buyer, (b)
any breach of any covenant, agreement or obligation of the Buyer(s) contained in
this Agreement,  the Transaction Documents or any other certificate, instrument
or document contemplated hereby or thereby executed by the Buyer, or (c) any
cause of action, suit or claim brought or made against such Company Indemnitee
based on material misrepresentations or due to a material breach and arising out
of or resulting from the execution, delivery, performance or enforcement of this
Agreement, the Transaction Documents or any other instrument, document or
agreement executed pursuant hereto by any of the parties hereto.  To the extent
that the foregoing undertaking by each Buyer may be unenforceable for any
reason, each Buyer shall make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities, which is permissible under
applicable law.
 
 
 
11

--------------------------------------------------------------------------------

 
 
9. GOVERNING LAW: MISCELLANEOUS.
 
(a) Governing Law.  This Agreement shall be governed by and interpreted in
accordance with the laws of the State of New Jersey without regard to the
principles of conflict of laws.  The parties further agree that any action
between them shall be heard in Union County, New Jersey, and expressly consent
to the jurisdiction and venue of the Superior Court of New Jersey, sitting in
Union County and the United States District Court for the District of New Jersey
sitting in Newark, New Jersey for the adjudication of any civil action asserted
pursuant to this Paragraph.
 
(b) Counterparts.  This Agreement may be executed in two (2) or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party.  In the event any signature page is delivered by
facsimile transmission, the party using such means of delivery shall cause four
(4) additional original executed signature pages to be physically delivered to
the other party within five (5) days of the execution and delivery hereof.
 
(c) Headings.  The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.
 
(d) Severability.  If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
 
(e) Entire Agreement, Amendments.  This Agreement supersedes all other prior
oral or written agreements between the Buyer(s), the Company, their affiliates
and persons acting on their behalf with respect to the matters discussed herein,
and this Agreement and the instruments referenced herein contain the entire
understanding of the parties with respect to the matters covered herein and
therein and, except as specifically set forth herein or therein, neither the
Company nor any Buyer makes any representation, warranty, covenant or
undertaking with respect to such matters.  No provision of this Agreement may be
waived or amended other than by an instrument in writing signed by the party to
be charged with enforcement.
 
(f) Notices.  Any notices, consents, waivers, or other communications required
or permitted to be given under the terms of this Agreement must be in writing
and will be deemed to have been delivered (i) upon receipt, when delivered
personally; (ii) upon confirmation of receipt, when sent by facsimile; (iii)
three (3) days after being sent by U.S. certified mail, return receipt
requested, or (iv) one (1) day after deposit with a nationally recognized
overnight delivery service, in each case properly addressed to the party to
receive the same.  The addresses and facsimile numbers for such communications
shall be:
 
If to the Company, to:
Intellicell Biosciences, Inc.
460 Park Avenue, 17th Floor
New York, NY 10022
Attention: Steven Victor, MD
     
Telephone:  (212) 249-3050
 
Facsimile:
   
With a copy to:
K&L Gates LLP
Southeast Financial Center, Suite 3900
200 South Biscayne Boulevard
Miami, FL 33131-2399
United States of America
 
Attention:   Clayton E. Parker, Esq.
Telephone: (305) 539-3300
Facsimile:    (305) 358-7095
   
If to the Buyer:
YA Global Master SPV, Ltd.
1012 Springfield Avenue
Mountainside, NJ 07092
Attention: Mark Angelo
Telephone: (201) 536-5114
Facsimile:    (908) 232-3647
With a copy to:
David Gonzalez, Esq.
1012 Springfield Avenue
Mountainside, NJ  07092
Telephone: (201)536-5109
Facsimile:  (908) 232-3647
       

(g) Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns.  Neither
the Company nor any Buyer shall assign this Agreement or any rights or
obligations hereunder without the prior written consent of the other party
hereto.
 
(h) No Third Party Beneficiaries.  This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person.
 
(i) Survival.  Unless this Agreement is terminated under Section 9(l), all
agreements, representations and warranties contained in this Agreement or made
in writing by or on behalf of any party in connection with the transactions
contemplated by this Agreement shall survive the execution and delivery of this
Agreement and the Closing.
 
 
 
12

--------------------------------------------------------------------------------

 
 
(j) Publicity.  The Company and the Buyer shall have the right to approve,
before issuance any press release or any other public statement with respect to
the transactions contemplated hereby made by any party; provided, however, that
the Company shall be entitled, without the prior approval of the Buyer(s), to
issue any press release or other public disclosure with respect to such
transactions required under applicable securities or other laws or regulations
(the Company shall use its best efforts to consult the Buyer in connection with
any such press release or other public disclosure prior to its release and Buyer
shall be provided with a copy thereof upon release thereof).
 
(k) Further Assurances.  Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
 
(l) Termination.  In the event that the Closing shall not have occurred with
respect to the Buyers on or before five (5) business days from the date hereof
due to the Company’s or the Buyer’s failure to satisfy the conditions set forth
in Sections 6 and 7 above (and the non-breaching party’s failure to waive such
unsatisfied condition(s)), the non-breaching party shall have the option to
terminate this Agreement with respect to such breaching party at the close of
business on such date without liability of any party to any other party;
provided, however, that if this Agreement is terminated by the Company pursuant
to this Section 9(l), the Company shall remain obligated to reimburse the Buyer
for the fees and expenses described in Section 4(g) above (other than the
amounts set forth in Section 4(g)(ii)).
 
(m) Brokerage.  The Company represents that no broker, agent, finder or other
party has been retained by it in connection with the transactions contemplated
hereby and that no other fee or commission has been agreed by the Company to be
paid for or on account of the transactions contemplated hereby.
 
(n) No Strict Construction.  The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
 


[REMAINDER PAGE INTENTIONALLY LEFT BLANK]
 
 
 
13

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
 



 
COMPANY:
 
INTELLICELL BIOSCIENCES, INC.
     
By:         /s/ Steven Victor,
MD                                                       
 
Name:     Steven Victor, MD
 
Title:        Chairman
   

 
IN WITNESS WHEREOF, the Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
 



 
BUYER:
 
YA GLOBAL MASTER SPV, LTD.
 
By;    Yorkville Advisors Global, LLC
Its:     Investment Manager
             
By:           /s/ Mark Angelo    
 
Name:      Mark Angelo
 
Its:            President and Portfolio Manager

 
 
 
14

--------------------------------------------------------------------------------

 
 
 
DISCLOSURE SCHEDULE
 
Schedule 3(a) – List of Subsidiaries
 
Intellicell Biosciences, Inc. (a New York corporation)
ICBS Research Corp. (a New York corporation)
Tech Stem Inc., a New York corporation (a New York corporation)
 
 
15

--------------------------------------------------------------------------------

 
 
Schedule 3(d) – Capitalization
 


2013-14 Transactions
Name
Description
 Amount
 Date
TA Letter - Shares reserve
 Conversion
 Notes
Barry Liben
Securities Settlement Agreement
 $65,000.00
27-Jan-14
           65,000,000.00
 $58,285.50
First conversion (will have $6,714.50 left)
Brother Capital
Securities Settlement Agreement
 $75,000.00
13-Jan-14
           75,000,000.00
 $45,975.00
First conversion (will have $29,025 left)
Empire Equity LTD
Securities Settlement Agreement
 $100,000.00
28-Jan-14
         100,000,000.00
 $50,000.00
First conversion (will have $50,000 left)
Dr. Michael Kesslebrenner
Securities Settlement Agreement
 $25,000.00
10-Jan-14
           25,000,000.00
 
Did not convert yet?
Burrington Capital
Securities Settlement Agreement
 $100,000.00
2-Jan-14
 
 $26,000.00
Last conversion for Securities Settlement
 
Securities Settlement Agreement
 $100,000.00
5-Feb-14
 
 $26,750.00
First Conversion ($73,250 left)
Patrick Tuohy
Securities Settlement Agreement
 $10,000.00
27-Jan-14
           10,000,000.00
 $10,000.00
First and only Conversion needed
Hudson
Securities Settlement Agreement
 $300,000.00
     
$18,700 Outstanding
WHC
Securities Settlement Agreement
 $100,000.00
 
No shares left in reserve
 
$38,502.72 Outstanding
LG
 
 $250,000.00
     
$53,787.39 Outstanding
JMJ
Convertible Note
 $150,000.00
 
No shares left in reserve
 
$77,774.44 Outstanding + interest
 
Convertible Note
 $25,000.00
     
$31,111.11 Outstanding + interest

 
 
 
 
16

--------------------------------------------------------------------------------

 

 
Name
New Debt
 Amount
 Date
Barry Liben
Convertible Note
 $70,000.00
27-Jan-14
Brother Capital
Convertible Note
 $ 75,000.00
21-Jan-14
Empire Equity LTD
Convertible Note
 $100,000.00
28-Jan-14
Dr. Michael Kesslebrenner
Convertible Note
 $25,000.00
10-Jan-14
Burrington Capital
Convertible Note
 $100,000.00
2-Jan-14
 
N/A
   
Patrick Tuohy
N/A
   
Hudson
Convertible Note
 $100,000.00
 
WHC
Convertible Note
 $75,000.00
15-Nov-13
LG
     
JMJ
             







Redwood Managemnt  Analysis of SVFC Intellicel Bioscience Investments
12%
       
14.1.28
                   
Owner
Deal #
Names
Dates
 
 Total
 assigned
 Net
 Interest
 Converted
 Balance remaing + Interest
RM
SVFC1
Bluming, et al
13.8.7
DEBT
$878,644
($400,000)
$478,644
$50,263.25
$323,440
$155,204
RM
SVFC2
JSA,et al
13.8.23
DEBT
$430,000
 $-
$430,000
$22,336.44
$237,283
$192,717
RM
SVFC3
SRFF
13.9.16
DEBT
$386,495
 $-
$386,495
$17,026.96
 $-
$386,495
Red 2
SVFC4
JJK
13.10.25
DEBT
$153,442
 $-
$153,442
$4,792.42
 $-
$153,442
RM
SVFC5
Victor/Rhodes
13.10.25
DEBT
$1,250,000
 $-
$1,250,000
$39,041.10
 $-
$1,250,000
 $-
                   
RM
convert
Intellicell
14.1.17
Conv
$67,000
 $-
$67,000
$242.30
 $-
$67,000
Red2
convert
Intellicell
13.8.5
Conv
$250,000
 $-
$250,000
$14,465.75
 $-
$250,000
Red3
       
$75,000
         
Total
   
$3,490,581
($400,000)
$3,090,581
$148,168.00
$560,723
$2,454,858
                       
$2,454,858





 
17

--------------------------------------------------------------------------------

 


MD Global Partners LLC
convertible Note
 $20,000.00
4-Sep-13
 
convertible Note
 $35,000.00
6-Nov-13
 
convertible Note
 $50,000.00
9-Jan-14
       





Magna / Dominion
Convertible Debenture
 $535,833.33
 
Interest Accrued to date
 $27,332.88
 
Total outstanding as of 1/23/2014
 $563,166.21
 
Add: Prepayment (30%)
 $168,949.86
 
Total balance due 1/23/2014
 $732,116.07



Vendor Debt
Vendor
 
Agency
Contact Information
Email
 Amount
Notes
Ed Allera
FDA Lawyer
N/A
Barbara Ricciardi 202-452-7936
 
 $525,583.00
 
Hunton & Willians
Patent Lawyer
N/A
Anita 202-955-1632
anankervis@hunton.com
 $135,524.66
 
Rubenstein Investor Relations
 
N/A
212-843-1900
 
 $15,750.00
 
Traxle Laboratory Furniture Systems
Lab furniture
N/A
908-410-6937
 
 $6,285.00
 
Shore Group
Phones
N/A
Barbara Garcia -O: 212-364-6729                       C: 201-679-4327
barbara.garcia@shoregroup.com
 $13,233.68
 
Millipore
Lab equipment
File #777698
Mike Foxx: 773-205-3188
mfoxx@arhelp.com
 $13,610.52
 
Heilsher
Lab equipment
Richard, James & Associates
Tanya Webb 360-213-0604
twebb@richardjamesinc.com
 $8,522.00
 
Sichenzia Ross Friedman and Ference
Redwood picking up
N/A
   
 $474,764.00
 
Biologics Consulting Group
FDA Consultants
ABNA International
Joe Kennedy 302-338-9616
 
 $93,005.93
 
Jankoff & Gabe
Lawyer
Morris Gellar Law Firm
Morris Gellar 516-220-1752
mgadv1@aol.com
 $13,080.00
Paid Half on 2/5/2014: $9,071.38
Epstein Becker & Green
lawyer
N/A
Jeanie Sammarco -212-351-4550
 
 $16,618.66
 
Reed Smith
Lawyer
N/A
Bee McNamry 412-288-5431
bmcnamry@reedsmith.com
 $15,105.40
 
Unitex
Surgical uniforms
ACL Adjustments  File #752.0148
Kathleen Pikart   201-288-7144
kpiekart@aclcollect.com
 $3,812.23
 
Mintz Levin
Lawyers
N/A
Chuck Horian 617-348-4969
billing@mintz.com
 $25,382.12
 
Luckossky law Firm
Lawyers
     
 $124,812.45
 
Roth Law Firm
Lawyers
N/A
Richard Roth 212-542-8882
 
 $196,612.00
 
Himmelstein Esq
Lawyers
N/A
212-349-3000
 
 $2,264.93
 
CFO Squad
CFO
     
 $8,500.00
 
Rutgers
Lab study
N/A
Frank Cochan 848-932-4125
cotchan@rci.rutgers.edu
 $25,000.00
 
Rick Leimach
former CFO
     
 $50,906.00
 
Michael Friedman
Employee
     
 $200,000.00
 
Ludlow Research
IR
     
 $15,000.00
 
Robert Sexaeur
Employee
     
 $200,000.00
 
Univ. of FL
Lab Study
N/A
Warren Russle Stamp 352-39206626
wstam@eng.ufl.edu
 $33,781.00
 
DawnBeto
Lawyer
     
 $6,000.00
           
 $2,223,153.58
 
PAID
           





 
18

--------------------------------------------------------------------------------

 
 




Promissory Notes - 1-1-14
Name
Date
 Amount
University of Florida, Department of Materials Science and Engineering
1.1.14
 $33,781.00
The Roth Law Firm, PLLC
1.1.14
 $196,612.00
Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.c.
1.1.14
 $25,382.12
Lucosky Brookman, LLP
1.1.14
 $124,812.45
Hunton & Williams
1.1.14
 $187,106.57
Dr. Michael Friedman
1.1.14
 $200,000.00
Buchanan Ingersoll & Rooney, PC
1.1.14
 $525,583.00
Biologics Consulting Group, Inc.
1.1.14
 $93,005.93
         
 $1,386,283.07

 


 
 
19

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
 
[FORM OF CONVERTIBLE DEBENTURE]
 
 
20

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
 
[FORM OF WARRANT]
 


 
21

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
 
FORM OF LOCKUP AGREEMENT
 
The undersigned hereby agrees that for a period commencing on March 11, 2014 and
expiring on the date thirty (30) days after the date that all amounts owed to YA
Global Master SPV, Ltd. (the “Buyer”), under the Convertible Debentures issued
to the Buyer pursuant to the Securities Purchase Agreement between Intellicell
Biosciences, Inc. (the “Company”) and the Buyer dated March 11, 2014 have been
paid (the “Lock-up Period”), he, she or it will not, directly or indirectly,
without the prior written consent of the Buyer, issue, offer, agree or offer to
sell, sell, grant an option for the purchase or sale of, transfer, pledge,
assign, hypothecate, distribute or otherwise encumber or dispose of any
securities of the Company, including common stock or options, rights, warrants
or other securities underlying, convertible into, exchangeable or exercisable
for or evidencing any right to purchase or subscribe for any common stock
(whether or not beneficially owned by the undersigned), or any beneficial
interest therein (collectively, the “Securities”) except in accordance with the
volume limitations set forth in Rule 144(e) of the General Rules and Regulations
under the Securities Act of 1933, as amended.
 
In order to enable the aforesaid covenants to be enforced, the undersigned
hereby consents to the placing of legends and/or stop-transfer orders with the
transfer agent of the Company’s securities with respect to any of the Securities
registered in the name of the undersigned or beneficially owned by the
undersigned, and the undersigned hereby confirms the undersigned’s investment in
the Company.
 
Dated: __________ ___, 2014


 


 

    Signature                               Name:                       Address:
                      City, State, Zip Code:                                    
  Print Social Security Number       or Taxpayer I.D. Number          

 


 
 
 
 
 
 
22

--------------------------------------------------------------------------------

 
 
EXHIBIT D
CONSULTING AGREEMENT
 
 
 
23

--------------------------------------------------------------------------------

 
 
EXHIBIT E
LICENSING AGREEMENT
 
 
 
 
 
 
24